ORDER
PER CURIAM.
Plaintiff, Aletta Trotter, appeals from the judgment, entered in a court-tried case, in favor of defendants, Steve Trotter, Brenda Fincher, and Kathy Trotter, in an action to set aside transfers of property by plaintiffs husband, Jesse Trotter, to defendants in fraud of her marital rights under section 474.150 RSMo 2000.
We have reviewed the record on appeal and find that the judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An opinion would have no prece-dential value. The parties, however, have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed. Rule 84.16(b).